Exhibit (a)(1)(A)(1) Consumer Portfolio Services, Inc. 19500 Jamboree Road Irvine, California 92612 November 27, 2009 To: [Employee Name] Subject: Offer to Exchange Certain Outstanding Stock Options for New Stock Options This letter is with reference to our one-time offer to you, as a holder of eligible outstanding stock options with exercise prices of at least $2.50 (“Eligible Options”), to exchange your Eligible Options (“Exchange Offer”) for new options with a reduced exercise price and a modified vesting schedule (“New Options”). We are revising the document entitled “Offer to Exchange Certain Outstanding Stock Options For New Stock Options” (the “Exchange Offer Document”) that we previously furnished to you : (i)to reflect a change in the expirationtime of the Exchange Offer to 9:00 pm Pacific time (midnight Eastern time) on December 10, 2009; and (ii)to add summary financial information of our Company, including financial information as of the end of our most recent quarterly period. Accompanying this letter is important information about the Exchange Offer, as revised, including: · The revised Exchange Offer Document, describing in detail the terms and conditions of the Exchange Offer, including the new expiration time of 9:00 pm Pacific time on December 10, 2009; · A revised personalized election form, including the new expiration 9:00 pm Pacific time on December 10, 2009, and listing your Eligible Options; and · A revised personalized withdrawal notice, including the new expiration 9:00 pm Pacific time on December 10, 2009, and listing your Eligible Options. Except for the new expiration date, the attached election form and withdrawal forms are identical to the forms we previously sent you.Therefore, you may use either the old forms or the new forms to tender your Eligible Options or withdraw previously tendered Eligible Options, as applicable. However, if you opt to use the old forms, please be aware of the new expiration 9:00 pm Pacific time on December 10, 2009. We are making the Exchange Offer on the terms and subject to the conditions described in the accompanying revised Exchange Offer Document and new election form and new withdrawal form.If you choose to accept the Exchange Offer, the exercise price per share of your Eligible Options will be reduced to the greater of $1.50, or the closing sale price of our common stock as reported on The Nasdaq Global Market on the date the Exchange Offer expires, and your options [Employee Name]
